Citation Nr: 0508220	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability including asthma, bronchitis, breathing 
difficulty, and a spot on the lung.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1965 to July 1968.

This appeal arises from a September 2002 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for chronic respiratory disability including 
asthma, bronchitis, breathing difficulty, and a spot on the 
lung.


REMAND

The veteran contends that he has chronic respiratory 
disability including asthma, bronchitis, breathing 
difficulty, and a spot on the lung incurred during his active 
duty.  As an initial matter, the only VA medical treatment 
records in the claims file are from April 2001 through 
October 2001.  In his February 2002 application, the veteran 
wrote that he had been treated for his condition at the 
Columbia VAMC since January 1990.  The records from that 
earlier treatment, as well as any other outstanding VA 
treatment records, may be relevant to the veteran's claim and 
should be obtained, if available.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, it is noted that there are no service medical 
records (SMRs) in the claims file.  The veteran's SMRs were 
available at the time of the RO's September 2002 decision.  
Subsequently, the veteran asked that his records be 
transferred to the Atlanta RO and that he be furnished with a 
copy of his SMRs.  In a November 2003 statement of the case, 
the RO informed the veteran that his SMRs could not be 
located.  The Atlanta RO searched for the SMRs with the 
Privacy Division as well as with the RO in Columbia.  
However, the records were not located and further efforts to 
obtain the records were deemed futile.  However, it appears 
that the Atlanta RO did not attempt to obtain the veteran's 
SMRs from the National Personnel Records Center again, the 
veteran's reserve unit, or the veteran himself.  In addition, 
in January 2004, the veteran's representative informed the RO 
that the veteran had active duty in the United States Army as 
well as the Navy.   The RO requested records from this period 
of service, but the NPRC asked that the RO submit a VA Form 
3101 and NA 13075 identifying this period of service.  There 
is no evidence that the RO submitted these forms.  The Board 
notes that the obligation to give the veteran the benefit of 
the doubt is heightened when the veteran's service medical 
records are presumed lost.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Thus, the RO must make an additional 
attempt to obtain these records.  Furthermore, under the 
circumstances, an examination and opinion as to the etiology 
of any chronic respiratory disability including asthma, 
bronchitis, breathing difficulty, and a spot on the lung 
present would be appropriate.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  Tell the veteran to submit copies to 
VA of any evidence in his possession 
relevant to this claim.

2.  The RO should contact the Columbia, 
South Carolina VAMC and request any 
records of the veteran's treatment at 
that facility.  The RO should also obtain 
any treatment records at the Atlanta 
VAMC, as well as any other outstanding 
treatment records.  All records obtained 
should be associated with the claims 
folder.

3.  The RO should ask the veteran to 
identify his unit and period of active 
service with the United States Army.  
Subsequently, the RO should make an 
additional attempt to obtain the 
veteran's SMRs for his service with the 
Army and Navy.  The RO should request 
these records from the NPRC, the 
veteran's reserve unit, and the veteran 
himself.  The RO should document any 
efforts to locate such records and 
inform the veteran of what efforts have 
been made.

4.  The RO should then make 
arrangements to have the veteran 
undergo an pulmonary examination in 
order to ascertain the nature and 
etiology of any chronic respiratory 
disability including asthma, 
bronchitis, breathing difficulty, and a 
spot on the lung.  The examiner should 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e. at least 50 percent probability 
or more) that any current chronic 
respiratory disability including 
asthma, bronchitis, breathing 
difficulty, and a spot on the lung was 
incurred or aggravated in service.  All 
indicated tests should be conducted.  
The examiner should provide the 
rationale for the opinion.  The claims 
folder must be made available to the 
examiner for review.  Such review 
should be indicated in the examination 
report.

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



